uniform issue list number internal_revenue_service department of the treasury xxxxxxxx xxxxxxxx xxxxxxxx attn xxxxxxx legend church a congregation b washington dc person to contact xxxxxxxkxxx telephone number xxxxxxxxxxxxxxk refer reply to op e ep t date may xxxxxxxxkx xxxxxxxxxxxk xxxxxxxxxxx xxxxxxxxxxkxx organization c xxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx directory p state k committee d subcommittee e plan x xxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxxxxx xxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx plan y xxxxxxxxxxx ladies and gentlemen this letter is in response to your request for a private_letter_ruling submitted on your behalf by your authorized representative dated june correspondence dated february concerning whether plan x and plan y are church plans within the as supplemented by and date -meaning of sec_414 the code of the internal_revenue_code oe pe in support of your ruling the following statements information and representations have been submitted is a religious congregation of church a congregation b congregation b established in of two hundred sixty professed congregants listed in directory p the internal_revenue_service has determined that any organization listed or appearing in directory p exempt from tax under sec_501 and sponsored by organization c is an organization described in code sec_501 congregation b congregation b is founded and is an institute consisting is is organization c was formed for the purpose of acquiring maintaining and operating educational facilities and in general doing any and all things that may be necessary advisable or customary in connection with the conduct of higher learning managed and operated in traditions theology and religious laws of church a and consistent with the sponsorship of congregation b a manner consistent with the teachings under its bylaws organization c an institute of is to be organization c was incorporated under state k's non-profit corporation law on educational comprehensive institution_of_higher_education and is listed in directory p described in code sec_501 and exempt from tax under code sec_501 is therefore an organization organization c a co- it is organization c is organized as a membership corporation the provincial council is the governing body of the members of organization c are the and three other members of under the law of state k provincial council of congregation b congregation b who are appointed by congregation b's provincial director congregation b congregation b elected by congregation b and is responsible for the exercise of the director spiritual leadership in governing congregation b acts as the official representative of congregation b promotes interaction with local churches administers congregation b exercises responsibility for the ministries of congregation b and assigns congregants to do various works members of the provincial council are elected by the provincial director the director is the general business affairs of organization c are managed by its board_of trustees however certain powers and duties are reserved to congregation b include among others the power to powers reserved to congregation b a require compliance with off as consistent with the ongoing by congregation b church a's religious law sponsorship of organization c amendments to the mission and purpose of organization c disapprove any_action by the board_of trustees regarding amendments to organization c's articles of incorporation and in congregation b's opinion such action could bylaws if negatively affect the mission and purpose of organization c d reject a nomination to the board_of trustees or for the office of president of organization c b approve c and a candidate organization c's board_of trustees is required to no fewer than nor more than trustees it be comprised of currently ha sec_38 members of congregation b and is board_of trustees a clergyman with church a of the members eight are members one member is the president of organization c he reports directly to the organization c established plan x in plan x was merged with several other welfare plans a welfare_benefit_plan for its employees and their beneficiaries effective date maintained by organization c organization c also established plan y b its employees and their beneficiaries a tax-deferred annuity program described in section of the code effective january for the penefit of and committee d prior to date organization c's director of human of organization c had oversight resources was in charge of the day-to-day administration of plans x and y authority regarding administration and funding of plans x and y was a principal function of committee d effective date committee d subcommittee e exclusive function is the funding and administration of plans xx and y will meet separately from committee d issues concerning plans x and y a separate benefits subcommittee whose sole and to exercise oversight authority regarding of organization c established to deal specifically with this oversight subcommittee e the members of committee d are appointed by organization c's the executive vice president of board_of trustees the president of organization c organization c trustees who are members of congregation b resources the assistant director of human resources and one faculty_member the current members of committee d include a member of congregation b the director of human two other who is members of subcommittee e include among others the chairperson of committee d organization c organization c appointed and controlled by organization c's board_of trustees and the director of human resources of membership in subcommittee e consists of persons the executive vice president of based on the facts and representations described above your authorized representative requests a ruling that plan x and plan y are church plans within the meaning of sec_414 code plan effective as church_plan effective as january further you request a ruling that plans x and that plan y of november a church of the is is a sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 of the code a code sec_414 a provides that a plan otherwise a church_plan if qualified will qualify as an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of benefits or welfare benefits or both church or organization is controlled by or associated with a church_or_convention_or_association_of_churches a plan or program for the provision of retirement a convention or association of churches if such for the employees of is maintained by it a a sec_414 b of the code defines the term employee to include a duly ordained commissioned or licensed minister of a church in the exercise of of his or her compensation and an employee of whether a civil law corporation or otherwise which is exempt from tax under sec_501 associated with a church or churches and which is controlled by or a convention or association of a ministry regardless of the source an organization sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with a convention or association of sec_414 a of the code provides in pertinent a plan intended to be part that if one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this section for the year in which the correction was made and for all prior years sec_414 c provides in pertinent part a church_plan that the term fails to meet lv correction_period means the period ending days after the date of mailing by the secretary of respect to the plan's failure to meet one or more of the church_plan requirements a notice of default with in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under of the code that organization must establish that sec_414 its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches any organization maintaining a plan are considered to be church employees if the organization sec_501 of the code a church_or_convention_or_association_of_churches and provides for administration or funding or both an organization described in sec_414 a of the code is exempt from tax under or associated with is controlled by of the plan by employees of in this case congregation b is an organization founded is a manner consistent with the teachings the members of organization c consist of a not-for-profit organization chartered under congregation b has founded and under the auspices of church a sponsored organization c to further the religious teachings and tenets of church a by providing comprehensive co-educational higher education in traditions theology and religious law of church a organization c the laws of state k the members of congregation b's provincial council plus three additional members of congregation b congregation b reserve the authority to approve or disapprove numerous actions taken by organization c's board_of trustees these powers are designed to assure that organization c operating in church a and the continued sponsorship of congregation b numerous members of congregation b also are members of the organization c board_of trustees and organization c are listed in directory p directory of church a service has determined that an organization listed or appearing in directory p c of the code and exempt from tax under sec_501 any organization that is listed in directory p of church a also and is therefore shares common religious bonds with church a associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code a manner consistent with the teachings and tenets of an organization described under section finally both congregation b in the united_states the internal revenue the members of the official is is accordingly for all the reasons given above it is concluded under the rules of sec_414 of the code that the employees of organization c are employees of an o2 fo organization that is associated with a church_or_convention_or_association_of_churches and are deemed to be employees of that in this case church_or_convention_or_association_of_churches the employees of organization c are deemed to be employees of church a for purposes of the church_plan rules under the rules of sec_414 church a to be the employer of organization c's employees is considered conversely having established that the employees of organization c are deemed to be church a employees it still must be established an organization the that plan x and plan y are maintained by principal purpose or function of which is the administration or funding a plan pursuant to sec_414 a of the code in furtherance of established plans x and y including medical insurance life and accidental death and dismemberment insurance dental insurance and a retirement pian for its employees and their dependents its educational ministry organization c to provide certain employee_benefits plan x and plan y are administered by subcommittee e of organization c of the code as required under section subcommittee e will report to the subcommittee e's sole and exclusive members of subcommittee e include among others to exercise oversight authority regarding the funding subcommittee e was established by committee d to exercise oversight authority over the administration and funding of plans x and function is and administration of plans x and y e a board_of trustees of organization c through the medium of committee d the chairperson of committee d organization c organization c appointed and controlled by organization c's board_of trustees an organization associated with in this case subcommittee e church a through congregation b organization c under the rules of code sec_414 purpose or function is the administration of plans x and y the provision of welfare benefits and retirement benefits respectively for individuals and their dependents who are deemed to and the director of human resources of membership in subcommittee e consists of persons a subcommittee e's for the executive vice president of be church a employees and committee d is accordingly invoking the rule_of sec_414 a a church_plan is deemed to be of we rule that plan x the code within the meaning of sec_414 we rule that plan y sec_414 e of january as is a church_plan within the meaning of as of date and we are not ruling directly or indirectly on whether plan x of constitutes a cafeteria_plan within the meaning of sec_125 the code this ruling shall not be construed as approving any of the plans referred to herein under sec_125 or any other provision of the code except sec_414 this ruling expresses no opinion on the status of plan y under sec_403 status of plans x and y under sec_414 of the code this ruling is limited to the a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours tohm gwied john swieca chief employees plans technical branch enclosures copy of this letter deleted copy of this letter notice cc of
